Title: From Alexander Hamilton to Otho H. Williams, 19 August 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department August 19th. 1791
Sir,

In the documents which you transmitted to me concerning the goods of MacRae and Morrison which have been seized, I observe—
That one of the cases of Hats both in the Bill of Sale and deposition of Mr Frazer is numbered 12 and that no such number appears in the statement of the packages imported and of which the Goods seized are alleged to have been a part.
The numbers of all the cases stated to have been imported are 11. 10. 9. 11. 13.   1. 3. 4. The numbers of the cases seized are 1. 3. 4. 11. 12. 13.
I presume that this has arisen from some mistake not difficult to be explained, but a due regard to accuracy requires that an explanation should be called for.
I am Sir:   Your obedt Servant
Alex Hamilton Otho H. Williams EsqrCollectorBaltimore
